DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,718,702 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
Claims 15 and 26 are allowable. The restriction requirement between Inventions I, II, III, and IV, as set forth in the Office action mailed on 4/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/5/2021 is withdrawn.  Claims 16-23, directed to Inventions I, II, and III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the 
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.




Allowable Subject Matter
Claims 15-28 are allowed.

The closest prior art:
Michimae (JP2017/037080 A) discloses a contact angle measurement system (abstract, [0201]-[0213], Figs. 1-3) comprising:
a housing configured to hold a volume of a first fluid having a first density (dipping container, 7), 

a fluid dropper (syringe, 2), the fluid dropper positioned relative to the holder to add a fluid droplet of a second fluid (intended use), whose contact angle is to be measured ([0201]), on a surface of the sample facing the lower wall when the sample is supported by the holder (Fig. 1), the second fluid having a second density lighter than the first density of the first fluid (intended use), ([0211], Fig. 3);
an image capturing device (camera, 1) configured to capture a plurality of images of the fluid droplet as the fluid droplet traverses the outer surface of the sample ([0212]); 
receiving versions of the plurality of images of the fluid droplet dropped on the sample ([0212]), and
determining, based on one or more of the plurality of images, a contact angle of the fluid droplet relative to a surface of the sample on which the fluid droplet is dropped ([0213]).
However, it is silent regarding the holder comprising a stationary plate on a first end of the holder, a moveable plate on a second end of the holder opposite the first end, and a plate-adjusting screw running through the upper wall of the housing and coupled to the moveable plate, the plate adjusting screw configured to adjust a position of the moveable plate, the contact angle determination is performed by a computer system comprising one or more processors, and a computer-readable medium storing instructions executable by the one or more processors to perform the claimed operations, the images being digitized, and a sonicator attached to the housing, the 

Mahani (Mahani, Hassan & Berg, Steffen & Ilic, Denis & Bartels, Willem-Bart & Niasar, Vahid. (2013). Kinetics of the Low Salinity Waterflooding Effect Studied in a Model System (SPE 165255). 10.2118/165255-MS) discloses a contact angle measurement system in a rock sample to study the kinetics of oil detachment when exposed to low salinity brine (abstract, p. 1, 1st para, p. 2, 2nd para-p. 6, 1st para) and teaches using a sonicator, the sonicator configured to generate a sound wave and to transmit the sound wave to the fluid droplet on the rock sample, the sound wave configured to sonically remove the fluid droplet from the rock sample for complete removal of contaminations (p. 3, 1st para); however, it does not disclose a sonicator attached to the housing, the housing configured to transmit the sound wave to the fluid droplet on the rock sample.

The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claims 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a contact angle measurement system comprising a holder comprising a stationary plate on a first end of the holder, a moveable plate on a second end of the holder opposite the first end, and a plate-adjusting screw running through the upper wall of the housing and coupled to the 
Regarding Independent Claims 26, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of performing a contact angle measurement on a fluid droplet with reference to the surface of a rock sample; and after performing the contact angle measurement and while retaining the rock sample on the holder, sonicating the first fluid within the housing to cause the fluid droplet to be removed from the outer surface of the rock sample, wherein the first fluid comprises water, and the medium is sonicated without removing the holder from the housing by supplying power to the ultrasonic transducer positioned in a groove formed on an outer surface of a wall of the housing, in response to which the ultrasonic transducer generates an ultrasonic sound wave that sonicates the fluid droplet.in combination with the rest of the limitations of the above claims.
Claims 16-25 and 27-28 are allowable at least based upon their dependence on Claims 16 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2020/ 0149813 A1 discloses the removal water from using an ultrasound assisted drying unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877